Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 13—17 and 20 are objected to because of the following informalities (additions are underlined, deletions are struck-out):
Claim 13 recites the limitation “each knob” in page 25, line 22.  There is insufficient antecedent basis for this limitation in the claim. The examiner is interpreting “each knob” as “each remote controlled knob”.
Claims 13 and 20 recite “the respectively operational shaft”, which should state “the respective
Claim 14 recites the limitation “the knob” in page 26, line 2.  There is insufficient antecedent basis for this limitation in the claim. The examiner is interpreting “the knob” as “each remote controlled knob”.
Claim 15 recites the limitation “the knob” in page 26, lines 4—5.  There is insufficient antecedent basis for this limitation in the claim. The examiner is interpreting “the knob” as “each remote controlled knob”.
Claim 16 recites the limitation “the knob” in page 26, line 8.  There is insufficient antecedent basis for this limitation in the claim. The examiner is interpreting “the knob” as “each remote controlled knob”.
Claim 17 recites the limitation “the knobs” in page 27, line 1.  There is insufficient antecedent basis for this limitation in the claim. The examiner is interpreting “the knobs” as “the remote controlled knobs”.
Claim 17 on p. 26, line 17 references “a dangerous condition”. Claim 17 on p. 26, line 22 references “a dangerous condition”. It is unclear if the “dangerous condition” is the same in both instances. The examiner is interpreting the claim as if the two are the same, as if “a dangerous condition” on p. 26, line 22 is replaced by “the dangerous condition”.
Claim 20 recites the limitation “the knobs” in page 27, line 25.  There is insufficient antecedent basis for this limitation in the claim. The examiner is interpreting “the knobs” as “the remote controlled knobs”.
Claim 20 recites the limitation “the knobs” in page 27, line 25.  There is insufficient antecedent basis for this limitation in the claim. The examiner is interpreting “the knobs” as “the remote controlled knobs”.
Claim 20 recites the limitation “each knob” in page 28, line 11.  There is insufficient antecedent basis for this limitation in the claim. The examiner is interpreting “each knob” as “each remote controlled knob”.
Claim 20 recites the limitation “the knob” in page 28, line 15.  There is insufficient antecedent basis for this limitation in the claim. The examiner is interpreting “the knob” as “each remote controlled knob”.
Claim 20 recites the limitation “the knob” in page 28, line 18.  There is insufficient antecedent basis for this limitation in the claim. The examiner is interpreting “the knob” as “each remote controlled knob”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1—3, 12—13, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Babu (US20180003392A1, published on 2018-01-04).
Regarding claim 1, Babu discloses:
An apparatus (Babu, fig. 13A, integrated system 1300 including fig. 1, safety device 20 as part of safety device module 1302; see para. 0170: “integrated system 1300 a including a safety device module 1302, which may comprise one of the safety devices 20, 400, or 100”) for use with an electronic device (Babu, fig. 13B, user device 1306) for controlling operation of a stove (Babu, para. 0074: “electric stove”) having a stove housing (not illustrated but its presence is would be understood by a person of ordinary skill) and a cooking surface (Babu, fig. 1: flat surface shown) supporting two or more burner assemblies (para. 0141: “The stove top may comprise a plurality of burners.”) thereon, each burner assembly including a burner (Babu, fig. 1: burner 40) for cooking and an operational shaft (Babu, fig. 3A: operational shaft 38) associated with the burner to control a heating level of the burner (Babu, para. 0131: “The term “operational shaft” refers to a mechanism which is used to control the amount of power, such as gas or electricity, supplied to an appliance or other device, such as a burner of a stove.”), the apparatus comprising:
an application comprising programming instructions arranged to be executed by the electronic device (Babu, para. 0205: “Element 2706 provides access to a settings menu which may allow a user to adjust settings of the user interface, such as an application running on the user computing device 1306”);
a plurality of remote controlled knobs (Babu, fig. 1, safety device 20; while only one safety device 20 is illustrated, Babu is clear that there could be a plurality in para. 0141: “Each of the plurality of burners may also be controlled by a safety device 20.”) arranged to be operatively connected to the operational shafts of the burner assemblies respectively (Babu, fig. 3A shows that the safety device 20 includes a control knob 36 connected to the operational shaft 38; also see para. 0141: “The safety device 20 comprises […] a control knob 36 engaged with an operational shaft 38 […]”);
a safety sensor (Babu, fig. 13A: sensors 1304a—c; para. 0170: “As shown in FIG. 13A, the sensors may include a motion sensor 1304 c as well as two smoke sensors 1304 a and 1304 b. In some examples, the smoke sensors may comprise a smoke detector which is able to utilize the multiple sensors to detect varying sizes of particles in the air. Sensors 1304 a-1304 c may also comprise a humidity sensor; a gas sensor, which is sensitive to one or more of the following gases: CO, CO2, and flammable gases such as natural gas, propane, and/or butane; a temperature sensor; fire detectors; flame detectors; heat detectors; infra-red sensors; ultra-violet sensors; and any combination thereof. In addition to sensors, a camera and/or microphones may also be used to monitor for detected hazards or safety events.”) arranged to be supported above the stove so as to be configured to sense a dangerous condition (Babu, para. 0170: “the sensor/relay module 1304 is positioned above a stove top comprising the burners under control of the safety device modules such that it is advantageously placed for early detection of smoke or heat in the case of a fire (e.g. on a ceiling or range hood)”; other locations are also disclosed);
a main controller (Babu, fig. 13A: sensor controller 1302c) operatively connected to the safety sensor (Babu, fig. 13A: see connection to 1304a—c) so as to be arranged to notify the application of the dangerous condition (Babu, para. 0206: “user device 1306 may receive a notification from safety device module 1302 and/or sensor/relay module 1304 indicating the occurrence of a safety event”);
the application being configured to generate a user prompt responsive to notification of the dangerous condition (Babu, para. 0206: “a user may be able to override the safety device module from turning to the Off position. For example, if a timer has elapsed as described herein, safety device module and/or sensor/relay module 1304 may send a notification with a temporal option to cancel the safety device module 1302 turning to the Off position.”) and generate an instruction signal for the main controller to instruct one or more of the remote controlled knobs to turn off the operational shaft connected thereto based upon a user response to the user prompt (Babu, para. 0190: “The other controller 115 is programmed to actuate the motor 106 to rotate the control knob 36 to the Off position upon occurrence of an event.” The previous quote from para. 0206 indicates that the user may choose to accept or override the default behavior, and also that user inaction (a user response) would result in the default behavior of turning off the operational shaft (“temporal option” meaning that the user only has a certain amount of time to reply). Also see paragraph 214).
Regarding claim 2, Babu discloses:
The apparatus according to claim 1 wherein the application is configured to instruct the one or more remote controlled knobs to turn off the operational shaft connected thereto based upon the user response being a confirmation that the user is not in proximity to the stove (Babu, para. 0178: “In some examples, the user device 1306 may also comprise a Global Positioning System (GPS), such that if the user device leaves a location of the safety device module 1302, the sensor/relay module 1304 and/or the safety device module 1302 may determine that a burner is in an On position representing a hazard detected or safety event. For example, is a user forgets to turn of the burner and leaves their home sensor/relay module 1304 may detect that the user device 1306 is remote from the home and generate a hazard detected signal. In some examples, a user may utilize the user device 1306 interface described herein to override the remote location detection hazard signal in the event that they are aware the burner is still on and would like to leave it on while not in the home.”. A lack of response is a confirmation that the user is not in proximity to the stove, and would turn the burner off per Babu, para. 0206: “a user may be able to override the safety device module from turning to the Off position. For example, if a timer has elapsed as described herein, safety device module and/or sensor/relay module 1304 may send a notification with a temporal option to cancel the safety device module 1302 turning to the Off position.”).
Regarding claim 3, Babu discloses:
The apparatus according to claim 1 wherein the application is configured to instruct the one or more remote controlled knobs to turn off the operational shaft connected thereto based upon the user response being non-responsive to the user prompt (Babu, para. 0206: “a user may be able to override the safety device module from turning to the Off position. For example, if a timer has elapsed as described herein, safety device module and/or sensor/relay module 1304 may send a notification with a temporal option to cancel the safety device module 1302 turning to the Off position.” Babu, para. 0190: “The other controller 115 is programmed to actuate the motor 106 to rotate the control knob 36 to the Off position upon occurrence of an event.” The previous quote from para. 0206 indicates that the user may choose to accept or override the default behavior, and also that user inaction (a user response) would result in the default behavior of turning off the operational shaft (“temporal option” meaning that the user only has a certain amount of time to reply).).
Regarding claim 12, Babu discloses:
The apparatus according to claim 1 wherein each remote controlled knob (Babu, fig. 1, safety device 20) comprises:
a gripping portion (Babu, fig. 4B: control knob 36) supported on the respective operational shaft of the stove externally of the stove housing (Babu, fig. 3A: see that control knob 36 is connected to the operational shaft 38 and external to the stove housing) so as to be arranged to be gripped in a hand of a user (Babu, para. 0168: “The control knob 36 may be used to manually operate the burner 40.”);
a base portion (Babu, fig. 1: housing 22) arranged to be fixed relative to the stove housing (Babu, para. 142: “A bottom surface (not shown) of the base member 24 may include an adhesive layer such that the base member 24 may be affixedly mounted to the surface of the stove”);
a knob motor (Babu, fig. 4A: motor 30) arranged to drive rotation of the gripping portion and the operational shaft connected thereto relative to the stove housing (Babu, para. 0145: “operation of the motor 30 rotates the gear train which in turn rotates the control knob 36 and the connected operational shaft 38 for the burner 40”); and
a knob controller (Babu, fig 13A: controller 1302c) arranged to activate the knob motor in response to the instruction signal (Babu, para. 0172: “In some examples, the processor receives the one or more monitoring signals and generates one or more control signals and causes the communication unit 1304 e to transmit the one or more control signals to a controller, such as device controller 1302 c, which in turn controls a motor, such as motor 1302 f.”).
Regarding claim 13, Babu discloses:
The apparatus according to claim 12 wherein the gripping portion of each knob comprising a main body (Basu, fig. 4A, outer member 26) including
a shaft mounting socket (Basu, fig. 4A: two-piece adaptor 33 and 34) that directly mounts the gripping portion on the respectively operational shaft of the stove (Babu, para. 0166: “The set-screw engages the operational shaft 38 for securing the inner set-screw portion 33 of the two-piece adaptor to the operational shaft 38.”) and
a driven portion (Basu, fig. 4A: concentricity gear 54) directly coupled to an output of the knob motor to drive rotation of the operational shaft directly through the gripping portion (Babu, para. 0166: “The hole in the concentricity gear 54 includes a contiguous portion for receiving the key 66 such that the concentricity gear 54 rotates with the two-piece adaptor.” Since the two-piece adaptor rotates with the operational shaft 38, the concentricity gear 54 rotates with the operational shaft 38 as the concentricity gear 54 rotates with the two-piece adapter.).
Regarding claim 16, Babu discloses:
The apparatus according to claim 13 wherein the base portion of the knob includes an adhesive layer thereon so as to be arranged to adhere the base portion to the stove housing (Babu, para. 142: “A bottom surface (not shown) of the base member 24 may include an adhesive layer such that the base member 24 may be affixedly mounted to the surface of the stove”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 6—9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babu (US20180003392A1, published on 2018-01-04) as applied to claim 1 in view of Bach (US20130187781A1, published on 2013-07-25).
Regarding claim 4, Babu discloses:
The apparatus according to claim 1, wherein the safety sensor comprises a plurality of infrared sensors (Babu para. 0170: “Sensors 1304 a-1304 c may also comprise […] infra-red sensors”).
Babu fails to explicitly teach:
wherein the safety sensor comprises a plurality of infrared sensors associated with respective portions of the cooking surface, each infrared sensor being configured to measure heat being emitted by the respective portion of the cooking surface and determine the dangerous condition if the measured heat from any one infrared sensor exceeds a prescribed heat threshold.
Bach (in the field of stovetop burners) teaches:
wherein the safety sensor comprises a plurality of infrared sensors (Bach, fig. 1, temperature sensors 120; para. 0020: “temperature sensor 120 may be constructed from an infrared (IR) sensor”) associated with respective portions of the cooking surface (Bach, fig. 1, heating element 105; para. 0020: “temperature sensor 120 may be configured to sense the temperature of e.g., a location on the surface of the heating element 105 such as a burner grate or an electric coil.”), each infrared sensor being configured to measure heat being emitted by the respective portion of the cooking surface (Bach para. 0020: “temperature sensor 120 may be configured to sense the temperature of e.g., a location on the surface of the heating element 105 such as a burner grate or an electric coil.”) and determine the dangerous condition if the measured heat from any one infrared sensor exceeds a prescribed heat threshold (Bach, para. 0034: “range hood 115 can be configured to provide a first notification at a first predetermined temperature level TL1 and a second notification at a second predetermined temperature level TL2”).
The primary reference can be modified to meet this/these limitation(s) as follows:
Sensors 1304 of Babu are chosen to be infrared sensors. One sensor is chosen per burner as disclosed by Bach. Each sensor is targeted towards a particular burner to measure heat from the sensor’s respective burner. Controller 1302c is configured such that a safety event is determined to occur when a temperature exceeds a predetermined threshold. Bach only discloses providing a notification for temperatures exceeding a threshold, however, a person of ordinary skill familiar with Babu would understanding that a temperature threshold could also be useful to disable burners that are too hot.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Improve safety by disabling burners that get too hot.
Regarding claim 6, Babu discloses:
The apparatus according to claim 1, wherein the safety sensor comprises a sensor housing (Babu, fig. 13, housing of relay module 1304) and plurality of infrared sensors (Babu para. 0170: “Sensors 1304 a-1304 c may also comprise […] infra-red sensors”) commonly mounted on the sensor housing (Babu, para. 0170: “The system also includes a plurality of sensors, which may be located in sensor/relay device (module) 1304.”).
Babu fails to explicitly teach:
wherein the safety sensor comprises a plurality of infrared sensors adjustable in orientation relative to the sensor housing whereby each infrared sensor is associated with a respective portion of the cooking surface, each infrared sensor being configured to measure heat being emitted by the respective portion of the cooking surface and determine the dangerous condition if the measured heat from that infrared sensor exceeds a prescribed heat threshold.
Bach (in the field of stovetop burners) teaches:
wherein the safety sensor comprises a plurality of infrared sensors (Bach, fig. 1, temperature sensors 120; para. 0020: “temperature sensor 120 may be constructed from an infrared (IR) sensor”) adjustable in orientation relative to the sensor housing (Bach, para. 0021: “sensors 120 can be mounted similar to the readily positionable “eyeball lights” found in e.g., airplanes, automobiles, and home ceilings”; this type of mounting adjusts the orientation relative to what the sensor is mounted to) whereby each infrared sensor being configured to measure heat being emitted by the respective portion of the cooking surface (Bach para. 0020: “temperature sensor 120 may be configured to sense the temperature of e.g., a location on the surface of the heating element 105 such as a burner grate or an electric coil.”) and determine the dangerous condition if the measured heat from that infrared sensor exceeds a prescribed heat threshold (Bach, para. 0034: “range hood 115 can be configured to provide a first notification at a first predetermined temperature level TL1 and a second notification at a second predetermined temperature level TL2”).
The primary reference can be modified to meet this/these limitation(s) as follows:
Sensors 1304 of Babu are chosen to be infrared sensors. One sensor is chosen per burner as disclosed by Bach. Each sensor is targeted towards a particular burner to measure heat from the sensor’s respective burner, using “eyeball lights” as disclosed by Bach. Controller 1302c is confused such that a safety event is determined to occur when a temperature exceeds a predetermined threshold. Bach only discloses providing a notification for temperatures exceeding a threshold, however, a person of ordinary skill familiar with Babu would understanding that a temperature threshold could also be useful to disable burners that are too hot.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Improve safety by disabling burners that get too hot.
Regarding claim 7, the combined teachings teach:
The apparatus according to claim 6.
The combined teachings fail to explicitly teach:
wherein the safety sensor further comprises an activation button supported on the sensor housing, the plurality of infrared sensors being inoperative until commonly activated by depressing the activation button on the sensor housing.
Bach (in the field of stovetop burners) teaches:
wherein the safety sensor further comprises an activation button, the plurality of infrared sensors being inoperative until commonly activated by depressing the activation button on the sensor housing (Bach, para. 0021: “To the extent any sensors 120 are not needed, such could be disabled during installation by e.g., a variety of means including, but not limited to, an “Enable/Disable” switch or button, an IR-blocking lens cover, removal of the sensor, or any combination thereof.”).
The combined teachings can be modified to meet this/these limitation(s) as follows:
A button can be added to the relay module 1304 of Babu to disable the infrared sensors.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Ease installation as the sensors would be an impediment during installation (Bach: para. 0021).
As for the limitation:
an activation button supported on the sensor housing.
The applicant has not disclosed that the above limitation does anything more than produce the predictable result of conveniently controlling the infrared sensors. See paras. 0018 and 0030 of the PGPUB of the instant application. Since it has been held that rearrangement of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04.VI.C, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify the combined teachings to meet the claimed limitations in order to provide the predictable results described.
Regarding claim 8, the combined teachings teach:
The apparatus according to claim 6 wherein the sensor housing comprises (i) a rear wall including an adhesive layer thereon so as to be arranged to adhere the sensor housing to an upright supporting surface adjacent to the stove (Babu, para. 142: “A bottom surface (not shown) of the base member 24 may include an adhesive layer such that the base member 24 may be affixedly mounted to the surface of the stove”) and (ii) a front wall that is sloped upwardly and outwardly away from the rear wall (Babu, fig. 13B: see slope of front wall of relay module 1304).
The combined teachings fail to explicitly teach:
wherein the front wall supports the plurality of infrared sensors thereon.
As for the limitation:
wherein the front wall supports the plurality of infrared sensors thereon.
The applicant has not disclosed that the above limitation does anything more than produce the predictable result of placing the sensors in a location where they can see the burners. See paras. 0065—0066 of the PGPUB of the instant application. Since it has been held that rearrangement of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04.VI.C, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify the combined teachings to meet the claimed limitations in order to provide the predictable results described.
Regarding claim 9, the combined teachings teach:
The apparatus according to claim 6 further comprising a camera supported on the sensor housing and configured to capture an image of the burner assemblies (Babu, para. 0170: “The camera may also be accessed by a user through a user device 1306 to provide the user a visual view of the stove top controlled by a safety device module.”) and communicate the image to the application (Babu, para. 0170: “The camera may also be accessed by a user through a user device 1306 to provide the user a visual view of the stove top controlled by a safety device module.”).
Regarding claim 11, the combined teachings teach:
The apparatus according to claim 9 wherein the image is captured and communicated to the application in response to a request signal from the application (Babu, para. 0170: “The camera may also be accessed by a user through a user device 1306 to provide the user a visual view of the stove top controlled by a safety device module.” This would be understood by a person of skill in the art as the application on the user device 1306 requesting the image from the camera.).
Claim(s) 17—19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babu (US20180003392A1, published on 2018-01-04) in view of Bach (US20130187781A1, published on 2013-07-25).
Regarding claim 17, Babu discloses:
An apparatus (Babu, fig. 13A, integrated system 1300 including fig. 1, safety device 20 as part of safety device module 1302; see para. 0170: “integrated system 1300 a including a safety device module 1302, which may comprise one of the safety devices 20, 400, or 100”) for controlling operation of a stove (Babu, para. 0074: “electric stove”) having a stove housing (not illustrated but its presence is would be understood by a person of ordinary skill) and a cooking surface (Babu, fig. 1: flat surface shown) supporting two or more burner assemblies (para. 0141: “The stove top may comprise a plurality of burners.”) thereon, each burner assembly including a burner (Babu, fig. 1: burner 40) for cooking and an operational shaft (Babu, fig. 3A: operational shaft 38) associated with the burner to control a heating level of the burner (Babu, para. 0131: “The term “operational shaft” refers to a mechanism which is used to control the amount of power, such as gas or electricity, supplied to an appliance or other device, such as a burner of a stove.”), the apparatus comprising:
a plurality of remote controlled knobs (Babu, fig. 1, safety device 20; while only one safety device 20 is illustrated, Babu is clear that there could be a plurality in para. 0141: “Each of the plurality of burners may also be controlled by a safety device 20.”) arranged to be operatively connected to the operational shafts of the burner assemblies respectively (Babu, fig. 3A shows that the safety device 20 includes a control knob 36 connected to the operational shaft 38; also see para. 0141: “The safety device 20 comprises […] a control knob 36 engaged with an operational shaft 38 […]”);
a safety sensor (Babu, fig. 13A: sensors 1304a—c; para. 0170: “As shown in FIG. 13A, the sensors may include a motion sensor 1304 c as well as two smoke sensors 1304 a and 1304 b. In some examples, the smoke sensors may comprise a smoke detector which is able to utilize the multiple sensors to detect varying sizes of particles in the air. Sensors 1304 a-1304 c may also comprise a humidity sensor; a gas sensor, which is sensitive to one or more of the following gases: CO, CO2, and flammable gases such as natural gas, propane, and/or butane; a temperature sensor; fire detectors; flame detectors; heat detectors; infra-red sensors; ultra-violet sensors; and any combination thereof. In addition to sensors, a camera and/or microphones may also be used to monitor for detected hazards or safety events.”) arranged to be supported above the stove so as to be configured to sense a dangerous condition (Babu, para. 0170: “the sensor/relay module 1304 is positioned above a stove top comprising the burners under control of the safety device modules such that it is advantageously placed for early detection of smoke or heat in the case of a fire (e.g. on a ceiling or range hood)”; other locations are also disclosed);
the safety sensor comprising (i) a sensor housing (Babu, fig. 13, housing of relay module 1304);
a main controller (Babu, fig. 13A: sensor controller 1302c) in operative communication with the remote controlled knobs and the safety sensor (Babu, fig. 13A: see connection to 1304a—c and 1302f);
the main controller is arranged to transmit an instruction signal to the remote controlled knobs to turn off the knobs in response to determination of the dangerous condition (Babu, para. 0190: “The other controller 115 is programmed to actuate the motor 106 to rotate the control knob 36 to the Off position upon occurrence of an event.”).
Babu fails to explicitly teach:
the safety sensor comprising a plurality of infrared sensors commonly mounted on the sensor housing so as to be associated with respective portions of the cooking surface;
each infrared sensor being configured to measure heat being emitted by the respective portion of the cooking surface and determine a dangerous condition if the measured heat exceeds a prescribed heat threshold;
the main controller is arranged to transmit an instruction signal to the remote controlled knobs to turn off the knobs in response to determination of the dangerous condition by any one of the infrared sensors.
Bach (in the field of stovetop burners) teaches:
the safety sensor comprising a plurality of infrared sensors (Bach, fig. 1, temperature sensors 120; para. 0020: “temperature sensor 120 may be constructed from an infrared (IR) sensor”) commonly mounted on the sensor housing so as to be associated with respective portions of the cooking surface (Bach para. 0020: “temperature sensor 120 may be configured to sense the temperature of e.g., a location on the surface of the heating element 105 such as a burner grate or an electric coil.”);
each infrared sensor being configured to measure heat being emitted by the respective portion of the cooking surface (Bach para. 0020: “temperature sensor 120 may be configured to sense the temperature of e.g., a location on the surface of the heating element 105 such as a burner grate or an electric coil.”) and determine a dangerous condition if the measured heat exceeds a prescribed heat threshold (Bach, para. 0034: “range hood 115 can be configured to provide a first notification at a first predetermined temperature level TL1 and a second notification at a second predetermined temperature level TL2”);
the main controller is arranged to transmit an instruction signal to the remote controlled knobs to turn off the knobs in response to determination of the dangerous condition by any one of the infrared sensors (Bach, para. 0034: “range hood 115 can be configured to provide a first notification at a first predetermined temperature level TL1 and a second notification at a second predetermined temperature level TL2”).
The primary reference can be modified to meet this/these limitation(s) as follows:
Sensors 1304 of Babu are chosen to be infrared sensors. One sensor is chosen per burner as disclosed by Bach. Each sensor is targeted towards a particular burner to measure heat from the sensor’s respective burner, using “eyeball lights” as disclosed by Bach. Controller 1302c is configured such that a safety event is determined to occur when a temperature exceeds a predetermined threshold. Bach only discloses providing a notification for temperatures exceeding a threshold, however, a person of ordinary skill familiar with Babu would understanding that a temperature threshold could also be useful to disable burners that are too hot.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Improve safety by disabling burners that get too hot.
Regarding claim 18, the combined teachings teach:
The apparatus according to claim 17.
The combined teachings fail to explicitly teach:
wherein the safety sensor further comprises an activation button supported on the sensor housing, the plurality of infrared sensors being inoperative until commonly activated by depressing the activation button on the sensor housing.
Bach (in the field of stovetop burners) teaches:
wherein the safety sensor further comprises an activation button, the plurality of infrared sensors being inoperative until commonly activated by depressing the activation button on the sensor housing (Bach, para. 0021: “To the extent any sensors 120 are not needed, such could be disabled during installation by e.g., a variety of means including, but not limited to, an “Enable/Disable” switch or button, an IR-blocking lens cover, removal of the sensor, or any combination thereof.”).
The combined teachings can be modified to meet this/these limitation(s) as follows:
A button can be added to the relay module 1304 of Babu to disable the infrared sensors.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Ease installation as the sensors would be an impediment during installation (Bach: para. 0021).
As for the limitation:
an activation button supported on the sensor housing.
The applicant has not disclosed that the above limitation does anything more than produce the predictable result of conveniently controlling the infrared sensors. See paras. 0018 and 0030 of the PGPUB of the instant application. Since it has been held that rearrangement of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04.VI.C, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify the combined teachings to meet the claimed limitations in order to provide the predictable results described.
Regarding claim 19, the combined teachings teach:
The apparatus according to claim 17 wherein the sensor housing comprises (i) a rear wall including an adhesive layer thereon so as to be arranged to adhere the sensor housing to an upright supporting surface adjacent to the stove (Babu, para. 142: “A bottom surface (not shown) of the base member 24 may include an adhesive layer such that the base member 24 may be affixedly mounted to the surface of the stove”) and (ii) a front wall that is sloped upwardly and outwardly away from the rear wall (Babu, fig. 13B: see slope of front wall of relay module 1304) such that the infrared sensors are arranged to be directed downwardly and forwardly onto the cooking surface of the stove (Per Babu para. 0170: “the sensor/relay module 1304 is positioned above a stove top” and “The sensors may also be mounted onto a wall […] near the stove” and per Bach para. 0020: “temperature sensor 120 may be configured to sense the temperature of e.g., a location on the surface of the heating element 105 such as a burner grate or an electric coil”. This requires that the infrared sensors be pointed downward and forward.).
The combined teachings fail to explicitly teach:
wherein the front wall supports the plurality of infrared sensors thereon.
As for the limitation:
wherein the front wall supports the plurality of infrared sensors thereon.
The applicant has not disclosed that the above limitation does anything more than produce the predictable result of placing the sensors in a location where they can see the burners. See paras. 0065—0066 of the PGPUB of the instant application. Since it has been held that rearrangement of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04.VI.C, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify the combined teachings to meet the claimed limitations in order to provide the predictable results described.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babu (US20180003392A1, published on 2018-01-04) in view of Bach (US20130187781A1, published on 2013-07-25) as applied to claim 4 and further in view of McAfee (US20140295357A1, published on 2014-10-02).
Regarding claim 5, the combined teachings teach:
The apparatus according to claim 4
The combined teachings fail to explicitly teach:
wherein the instruction signal is associated with all of the remote controlled knobs such that all of the remote controlled knobs are instructed to be turned off by the main controller in response to determination of the dangerous condition by any one of the infrared sensors.
McAfee (in the field of stovetop burners) teaches:
wherein the instruction signal is associated with all of the remote controlled knobs such that all of the remote controlled knobs are instructed to be turned off by the main controller in response to determination of the dangerous condition by any one of the infrared sensors (McAfee para. 0032: “The cooktop controller 48 can determine the presence of a flame at the active burner from the level of the temperature signal. If a flame is not detected, due to a malfunctioning igniter for example, the cooktop controller 48 can shut off the gas to all of the burners 14, 16, 18, 20 via the main shut-off valve 70.”).
The combined teachings can be modified to meet this/these limitation(s) as follows:
The gas burner embodiment of Babu is selected (see Babu, para. 0131). All the control knobs 36 of Babu are rotated to the Off position when the temperature of any burner which is On is below a threshold to detect flameout.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Improve safety by avoiding possible explosions from leaking gas without burning it.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babu (US20180003392A1, published on 2018-01-04) as applied to claim 13 in view of Lelkes (DE102017129675B3, published on 2019-05-09).
Regarding claim 10, Babu discloses:
The apparatus according to claim 9.
Babu fails to explicitly teach:
wherein the image is communicated to the application in response to determination of the dangerous condition.
Lelkes (in the field of stovetop burners) teaches:
wherein the image is communicated to the application in response to determination of the dangerous condition (Lelkes, para. 0017: “If it is also possible to transmit images through the appropriate communication channel, it is useful to include the stored recording on which the danger message is based, so that the actual danger can be better assessed and the situation better understood.”).
The primary reference can be modified to meet this/these limitation(s) as follows:
When providing a notification of the dangerous condition in the application, include images or a video of the dangerous condition in the application.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Allow the user to better assess the danger.
Claim(s) 14—15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babu (US20180003392A1, published on 2018-01-04) as applied to claim 13 in view of Onodera (US20030006958A1, published on 2003-01-09).
Regarding claim 14, Babu discloses:
The apparatus according to claim 13.
Babu fails to explicitly teach:
wherein the driven portion of the main body of the knob comprises a ring gear and the output of the knob motor comprises a spur gear in meshing engagement with the ring gear.
Onodera (in the field of knobs) teaches:
wherein the driven portion of the main body of the knob comprises a ring gear (Onodera, fig. 2, first gear 2f) and the output of the knob motor comprises a spur gear (Onodera, fig. 2, second gear 4c is a spur gear) in meshing engagement with the ring gear (see Onodera, fig. 2).
The primary reference can be modified to meet this/these limitation(s) as follows:
Replace the safety device 20 of Babu with the manipulation knob 2 and cylindrical body 1 of Onodera. The adhesive layer of Babu is kept to attach the cylindrical body 1 of Onodera to the stove housing.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Simplify assembly as the knob of Onodera has a less complicated and more direct gear train than that of Babu (shown in figs. 8A—8C).
The modification satisfies claim 12:
The apparatus according to claim 1 wherein each remote controlled knob (Onodera, fig. 1, manipulation knob 2 and cylindrical body 1) comprises:
a gripping portion (Onodera, fig. 1, manipulation knob 2) supported on the respective operational shaft of the stove externally of the stove housing (Onodera, fig. 1, see attachment of manipulation knob 2 to rotary shaft 3) so as to be arranged to be gripped in a hand of a user (the manipulation knob is clearly designed to be gripped in a hand of a user);
a base portion (Onodera, fig. 1, cylindrical body 1) arranged to be fixed relative to the stove housing (The adhesive layer of Babu is kept to attach the cylindrical body 1 of Oodera to the stove housing.);
a knob motor (Onodera, fig. 1, motor 4) arranged to drive rotation of the gripping portion and the operational shaft connected thereto relative to the stove housing (Onodera, fig. 1: “With the above structure, a haptic sense generated by the motor 4 is transmitted to the manipulation knob 2 via the second gear 4 c and the first gear 2 f that are in mesh.”); and
a knob controller (Babu, fig. 4A: motor 30) arranged to activate the knob motor in response to the instruction signal (Babu, para. 0145: “operation of the motor 30 rotates the gear train which in turn rotates the control knob 36 and the connected operational shaft 38 for the burner 40”).
The modification satisfies claim 13:
The apparatus according to claim 12 wherein the gripping portion of each knob comprising a main body (Onodera, fig. 1: manipulation knob 2) including
a shaft mounting socket (Onodera, fig. 1: holding portion 2c) that directly mounts the gripping portion on the respectively operational shaft of the stove (Onodera, fig. 1: see attachment between holding portion 2c and rotary shaft 3) and
a driven portion (Onodera, fig. 2, first gear 2f) directly coupled to an output of the knob motor to drive rotation of the operational shaft directly through the gripping portion (Onodera, para. 0069: “When the motor 4 is attached to the body 1, the second gear 4 c of the motor 4 is located inside the first gear 2 f of the manipulation knob 2, oriented parallel with it, and engaged with it.”).
Regarding claim 15, the combined teachings teach:
The apparatus according to claim 14 wherein the main body of the knob comprises a single unitary body forming both the shaft mounting socket and the ring gear integrally thereon (See Onodera, fig. 1).
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babu (US20180003392A1, published on 2018-01-04) in view of Onodera (US20030006958A1, published on 2003-01-09).
Regarding claim 20, Babu discloses:
An apparatus (Babu, fig. 13A, integrated system 1300 including fig. 1, safety device 20 as part of safety device module 1302; see para. 0170: “integrated system 1300 a including a safety device module 1302, which may comprise one of the safety devices 20, 400, or 100”) for use with an electronic device (Babu, fig. 13B, user device 1306) for controlling operation of a stove (Babu, para. 0074: “electric stove”) having a stove housing (not illustrated but its presence is would be understood by a person of ordinary skill) and a cooking surface (Babu, fig. 1: flat surface shown) supporting two or more burner assemblies (para. 0141: “The stove top may comprise a plurality of burners.”) thereon, each burner assembly including a burner (Babu, fig. 1: burner 40) for cooking and an operational shaft (Babu, fig. 3A: operational shaft 38) associated with the burner to control a heating level of the burner (Babu, para. 0131: “The term “operational shaft” refers to a mechanism which is used to control the amount of power, such as gas or electricity, supplied to an appliance or other device, such as a burner of a stove.”), the apparatus comprising:
a safety sensor (Babu, fig. 13A: sensors 1304a—c; para. 0170: “As shown in FIG. 13A, the sensors may include a motion sensor 1304 c as well as two smoke sensors 1304 a and 1304 b. In some examples, the smoke sensors may comprise a smoke detector which is able to utilize the multiple sensors to detect varying sizes of particles in the air. Sensors 1304 a-1304 c may also comprise a humidity sensor; a gas sensor, which is sensitive to one or more of the following gases: CO, CO2, and flammable gases such as natural gas, propane, and/or butane; a temperature sensor; fire detectors; flame detectors; heat detectors; infra-red sensors; ultra-violet sensors; and any combination thereof. In addition to sensors, a camera and/or microphones may also be used to monitor for detected hazards or safety events.”) arranged to be supported above the stove so as to be configured to sense a dangerous condition (Babu, para. 0170: “the sensor/relay module 1304 is positioned above a stove top comprising the burners under control of the safety device modules such that it is advantageously placed for early detection of smoke or heat in the case of a fire (e.g. on a ceiling or range hood)”; other locations are also disclosed);
a plurality of remote controlled knobs (Babu, fig. 1, safety device 20; while only one safety device 20 is illustrated, Babu is clear that there could be a plurality in para. 0141: “Each of the plurality of burners may also be controlled by a safety device 20.”) arranged to be operatively connected to the operational shafts of the burner assemblies respectively (Babu, fig. 3A shows that the safety device 20 includes a control knob 36 connected to the operational shaft 38; also see para. 0141: “The safety device 20 comprises […] a control knob 36 engaged with an operational shaft 38 […]”);
a main controller in operative communication with the remote controlled knobs and the safety sensor so as to be arranged to transmit an instruction signal to the remote controlled knobs to turn off the knobs in response to determination of the dangerous condition by the safety sensor (Babu, para. 0190: “The other controller 115 is programmed to actuate the motor 106 to rotate the control knob 36 to the Off position upon occurrence of an event.”);
(iv) a knob controller (Babu, fig. 4A: motor 30) arranged to activate the knob motor in response to the instruction signal from the main controller (Babu, para. 0145: “operation of the motor 30 rotates the gear train which in turn rotates the control knob 36 and the connected operational shaft 38 for the burner 40”).
Babu fails to explicitly teach all of:
each remote controlled knob comprising:
(i) a gripping portion supported on the respective operational shaft of the stove externally of the stove housing so as to be arranged to be gripped in a hand of a user;
(ii) a base portion arranged to be fixed relative to the stove housing;
(iii) a knob motor arranged to drive rotation of the gripping portion and the operational shaft connected thereto relative to the stove housing; and
(v) the gripping portion of each knob comprising a main body including (a) a shaft mounting socket that directly mounts the gripping portion on the respectively operational shaft of the stove and (b) a driven portion directly coupled to an output of the knob motor to drive rotation of the operational shaft directly through the gripping portion, the driven portion of the main body of the knob comprises a ring gear;
(vi) the output of the knob motor comprises a spur gear in meshing engagement with the ring gear;
wherein the main body of the knob comprises a single unitary body forming both the shaft mounting socket and the ring gear integrally thereon
Onodera (in the field of knobs) teaches:
 each remote controlled knob comprising:
(i) a gripping portion (Onodera, fig. 1, manipulation knob 2) supported on the respective operational shaft of the stove externally of the stove housing (Onodera, fig. 1, see attachment of manipulation knob 2 to rotary shaft 3) so as to be arranged to be gripped in a hand of a user (the manipulation knob is clearly designed to be gripped in a hand of a user);
(ii) a base portion (Onodera, fig. 1, cylindrical body 1) arranged to be fixed relative to the stove housing (The adhesive layer of Babu is kept to attach the cylindrical body 1 of Oodera to the stove housing.);
(iii) a knob motor (Onodera, fig. 1, motor 4) arranged to drive rotation of the gripping portion and the operational shaft connected thereto relative to the stove housing (Onodera, fig. 1: “With the above structure, a haptic sense generated by the motor 4 is transmitted to the manipulation knob 2 via the second gear 4 c and the first gear 2 f that are in mesh.”); and
(v) the gripping portion of each knob comprising a main body (Onodera, fig. 1: manipulation knob 2) including (a) a shaft mounting socket (Onodera, fig. 1: holding portion 2c) that directly mounts the gripping portion on the respectively operational shaft of the stove (Onodera, fig. 1: see attachment between holding portion 2c and rotary shaft 3) and (b) driven portion (Onodera, fig. 2, first gear 2f) directly coupled to an output of the knob motor to drive rotation of the operational shaft directly through the gripping portion (Onodera, para. 0069: “When the motor 4 is attached to the body 1, the second gear 4 c of the motor 4 is located inside the first gear 2 f of the manipulation knob 2, oriented parallel with it, and engaged with it.”), the driven portion of the main body of the knob comprises a ring gear (Onodera, fig. 2, first gear 2f);
(vi) the output of the knob motor comprises a spur gear (Onodera, fig. 2, second gear 4c is a spur gear) in meshing engagement with the ring gear (see Onodera, fig. 2);
wherein the main body of the knob comprises a single unitary body forming both the shaft mounting socket and the ring gear integrally thereon (See Onodera, fig. 1).
The primary reference can be modified to meet this/these limitation(s) as follows:
Replace the safety device 20 of Babu with the manipulation knob 2 and cylindrical body 1 of Onodera. The adhesive layer of Babu is kept to attach the cylindrical body 1 of Onodera to the stove housing.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Simplify assembly as the knob of Onodera has a less complicated and more direct gear train than that of Babu (shown in figs. 8A—8C).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20120111852A1 is similar to US20130187781A1. US20200292392A1 teaches the use of IR cameras for stovetop safety.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M. TRETTEL whose telephone number is (571)272-5726 and email address is benjamin.trettel@uspto.gov. The examiner can normally be reached MTuWThF, 9am-12pm, 1pm-5pm, 6pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN TRETTEL/Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762